DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US Patent Application Publication No 2020/0035909) hereinafter referred to as Sun. 
Per Claim 1 Sun discloses(see figure 5A) a magnetoresistive device, comprising
a top electrode (220); 
a fixed region (120) below the top electrode, the fixed region having a fixed magnetic state; 
a free region (110) below the fixed region, wherein the free region is configured to have a first magnetic state and a second magnetic state; 
a dielectric layer (115) between the free region and the fixed region; 
a spin-Hall (130) material proximate to at least a portion of the free region; and 
an insertion layer (140) disposed between the SH material and the free region, 
wherein the insertion layer includes an oxide or a metal (see [0066] which teaches MgO, metal oxide)
Per Claim 2 Sun discloses the device of claim 1 including where the SH material comprises at least one of platinum, beta- tungsten, tantalum, palladium, hafnium, gold, an alloy 
Per Claim 3 Sun discloses the device of claim 1 including the SH material and the free region. Additionally, claim 3 recites the performance properties of the device (i.e. wherein charge current through the SH material generates spin current in a direction perpendicular to a plane between the SH material and the free region).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Sun.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 5 Sun discloses the device of claim 1 including the SH material and the free region. Additionally, claim 5 recites the performance properties of the device (i.e. wherein the device is configured such that charge current may be passed through the SH material without passing through free region or charge current may be passed through the free region without passing through the SH material).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Sun.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 6
Per Claim 7 Sun discloses the device of claim 1 including where the fixed region comprises a synthetic antiferromagnet.(see claim 5)
 
Claims 8-13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US Patent Application Publication No 2018/0174634) hereinafter referred to as Kato. 
Per Claim 8 Sun discloses (see figs. 28-29) a magnetoresistive device, comprising
a fixed region (11) having a fixed magnetic state; 
a free region (1112 configured to switch between a first magnetic state and a second magnetic state; 
a dielectric layer (11n) between the free region and the fixed region; 
a barrier (20M) proximate to at least a portion of the free region; 
a spin-Hall (SH) material (21) proximate to at least a portion of the free region, 
wherein charge current through the SH material generates spin current in a direction perpendicular to a plane between the SH material and the free region; and 
a metal insertion layer (22) disposed between the SH material and the barrier
Per Claim 9 Kato discloses (see figs. 28-29) the device of claim 8 including metal insertion layer comprises hafnium, chromium, platinum, tantalum, iridium, ruthenium, tungsten, or an alloy or combination thereof. [0071]
Per Claim 10 Kato discloses (see figs. 28-29) the device of claim 8 including the SH material and the free region. Additionally, claim 103 recites the performance properties of the device (i.e. wherein the device is configured such that charge current may be passed through the SH material without passing through free region).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 11 Kato discloses (see figs. 28-29) the device of claim 8 including the SH material and the free region. Additionally, claim 11 recites the performance properties of the device (i.e. wherein a charge current flowing in a first direction through the SH material switches the free region to the first magnetic state, and wherein a charge current flowing in a second direction switches the free region to the second magnetic state.).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Kato.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 12 Kato discloses (see figs. 28-29) the device of claim 8 including where the SH material radially covers at least about 180 degrees of the free region, in a plane perpendicular to the interface of the SH material and the free region. (see figs. 28-29)
Per Claim 13 Kato discloses (see figs. 28-29) the device of claim 8 including where the SH material (21) covering a first radial portion of the free region has a thickness greater than the SH material covering a second radial portion of the free region. (see figs. 28-29)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..
Claims 15-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sun as applied to claims 1-3 and 5-7 above, and further in view of Ashida et al. (US Patent Application Publication No 2020/0136017) hereinafter referred to as Ashida.
Per Claim 15 Sun discloses (see figure 5A) a magnetoresistive device, comprising
a fixed region (120) having a fixed magnetic state; 
a free region (110) configured to have a first magnetic state and a second magnetic state; 
a dielectric layer (115) between the free region and the fixed region; 
a barrier (140) proximate to at least a portion of the free region; 
a spin-Hall (SH) material (130) proximate to at least a portion of the free region, 
Additionally, claim 15 recites the performance properties of the device (i.e. wherein charge current through the SH material generates spin current in a direction perpendicular to a plane between the SH material and the free region).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Sun.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114
Sun does not teach where an oxide insertion layer (140) disposed between the SH material and the barrier.
Ashida teaches an analogous device including an oxide insertion layer (2A) disposed between the SH material and the barrier.(see figure 2)
All of the component parts are known in Sun and Ashida.  The only difference is the combination of the old elements into a single device, by using the oxide insertion layer of Ashida KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
Per Claim 16 Sun in view of Ashida teaches (see figure 5A) the device of claim 15 including where the oxide insertion layer comprises one or more of: copper oxide, gadolinium oxide, magnesium oxide, hafnium oxide, titanium oxide, ruthenium oxide, iridium oxide, rhenium oxide, or tantalum nitride. [0065]
Per Claim 17 Sun in view of Ashida teaches (see figure 5A) the device of claim 15 including where the free region has an aspect ratio greater than or equal to approximately 1.0. (see fig 28)
Per Claim 18 Sun in view of Ashida teaches (see figure 5A) the device of claim 15 including where the SH material contacts the free region. (see figure 5A) The examiner notes that the term "contact" includes "direct contact" (no intermediate materials, elements or space disposed therebetween) and "indirect contact" (intermediate materials, elements or space disposed therebetween).
Per Claim 19 Sun in view of Ashida teaches (see figure 5A) the device of claim 18 including where the SH material covers about 60 to about 300 of the free region, in a plane perpendicular to an interface of the SH material and the free region. (see figure 5A)
Per Claim 20 Sun in view of Ashida teaches (see figure 5A) the device of claim 15 including where the SH material comprises at least one of platinum, palladium, gold, beta-tungsten, tantalum, hafnium, an alloy including bismuth and selenium, CuIr alloy, CuPt alloy, 


Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kato as applied to claims 8-13 above.
Per Claim 4 Kato teaches (see figure 5A) the device of claim 1 including the metal insertion layer (22)
Sun does not teach where the insertion layer (140) has a thickness less than or equal to 2.0 nm.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). 
Per Claim 14
Kato does not teach where the metal insertion layer (22) has a thickness less than or equal to 2.0 nm.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). 


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894